J-S65045-18

                              2019 PA Super 67

 IN THE INTEREST OF: N.A.D., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: N.A.D., A MINOR              :
                                         :
                                         :
                                         :
                                         :   No. 637 MDA 2018

         Appeal from the Dispositional Order Entered March 5, 2018
  In the Court of Common Pleas of York County Juvenile Division at No(s):
                         CP-67-JV-0000784-2017


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

OPINION BY McLAUGHLIN, J.:                          FILED MARCH 05, 2019

      N.A.D. appeals from the dispositional order imposed following his

adjudication of delinquency for aggravated assault, simple assault, and

harassment. He challenges the sufficiency of the evidence to establish

aggravated assault. We affirm.

      At N.A.D.’s December 2017 delinquency hearing, the Commonwealth

presented testimony of the following. On June 29, 2017, W.M., the victim, was

standing outside a friend’s house with several other males, including N.A.D.

N.T., Trial, 12/20/17, at 6-7. N.A.D. yelled at the victim and asked him why

he had given N.A.D.’s sister a back rub. Id. at 8, 32. N.A.D.’s fists were

clenched while he yelled at the victim. Id. at 32. As the victim turned around

to talk to another male, N.A.D. punched the victim in the jaw on the left side

of his face. Id. at 8, 9, 33. The victim recalled that after the punch, he “got

knocked out and [he] was out for [a while].” Id. at 8. When the victim
J-S65045-18



regained consciousness, blood was pouring from his mouth and he could not

talk. Id. at 8, 33. He compared the pain that he felt to being hit by a car. Id.

at 26. N.A.D., who was still outside with the victim, was crying and apologized

to the victim. Id. at 8. N.A.D. then placed the victim in his car and drove him

to his mother’s house. Id.

         The victim’s mother drove him to the hospital where he remained in the

trauma unit for three days and underwent surgery to have his jaw wired shut.

Id. at 10. The victim testified that he initially told the medical staff at the

hospital that he ran into a pole. Id. at 13. However, the medical paperwork

read that while the victim initially thought that he ran into a pole, he “later

found out he was punched in his face.” Id. at 26. His jaw was wired shut for

six and a half weeks. Id. He also testified that the aftermath of the incident

included him having to drink through a straw; his jaw still being broken at the

time of trial; and at times feeling his jaw shift if he ate something hard. Id.

at 11.

         N.A.D.’s mother testified that on the day of the incident, “[he] had come

home and he was crying and said that [the victim’s] jaw was broken and that

he gave him a ride home and there was blood everywhere.” Id. at 38. She

also testified that her son did not admit to punching the victim even though

the police report read that she told Trooper Ryan Kastner that her son

admitted to punching the victim. Id. at 41.

         Trooper Kastner testified that he was responsible for conducting the

interviews for the case. Id. at 34. He testified that when he went to interview

                                        -2-
J-S65045-18



the victim a day after the incident, the victim “had to talk through his teeth

because his jaw was wired shut.” Id. at 35. Additionally, the victim explained

that N.A.D. was yelling at him while they were outside and he asked N.A.D.

not to hit him. Id. Afterwards he was punched and when he woke up, he was

bleeding from his mouth. Id. He also told Trooper Kastner that N.A.D. drove

him home afterwards. Id. Trooper Kastner testified that the victim did not

state that he ran into a pole. Id.

      The trial court found the victim’s testimony credible and concluded that

the “Commonwealth [had] established beyond a reasonable doubt the

offenses alleged.” N.T., Findings, 12/20/17, at 4. On March 5, 2018, the trial

court adjudicated N.A.D. delinquent for aggravated assault, simple assault,

and harassment and entered a dispositional order. N.A.D. filed a post-

dispositional motion, which the trial court denied. This timely appeal followed.

      N.A.D. raises one issue for our review:

      Whether the evidence was insufficient to sustain N.A.D.’s
      adjudication for aggravated assault because punching W.M. a
      single time did not exhibit extreme indifference to the value of
      human life – let alone intentional infliction of serious bodily injury
      – where there was no significant size or strength disparity, N.A.D.
      cried and apologized immediately afterward, and then N.A.D.
      drove W.M. home so that he could be taken to the hospital?

N.A.D.’s Br. at 4 (suggested answer omitted).

      “When a juvenile is charged with an act that would constitute a crime if

committed by an adult, the Commonwealth must establish the elements of

the crime beyond a reasonable doubt.” In Interest of P.S., 158 A.3d 643,



                                      -3-
J-S65045-18



650 (Pa.Super. 2017) (citation omitted). Our     standard     of   review   for   a

challenge to the sufficiency of the evidence is as follows:

      [W]e must review the entire record and view the evidence in the
      light most favorable to the Commonwealth. In determining
      whether the Commonwealth presented sufficient evidence to meet
      its burden of proof, the test to be applied is whether, viewing the
      evidence in the light most favorable to the Commonwealth and
      drawing all reasonable inferences therefrom, there is sufficient
      evidence to find every element of the crime charged. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by wholly circumstantial
      evidence.

Id. Our scope of review is plenary. See In re T.D., Jr., 57 A.3d 650, 652

(Pa.Super. 2012).

      The Commonwealth satisfies its burden of proof for aggravated assault

where it proves beyond a reasonable doubt that the defendant “attempt[ed]

to cause serious bodily injury to another, or caus[ed] such injury intentionally,

knowingly,    or   recklessly   under    circumstances   manifesting    extreme

indifference to the value of human life.” 18 Pa.C.S.A. § 2702(a)(1). “When a

victim actually sustains serious bodily injury, the Commonwealth can, but

does not necessarily have to, establish specific intent to cause such harm.”

Commonwealth v. Burton, 2 A.3d 598, 602 (Pa.Super. 2010) (en banc). An

intent to cause serious bodily injury may be proven by circumstantial

evidence. See In Interest of C.E.H., 167 A.3d 767, 770 (Pa.Super. 2017).

Where “the defendant acts recklessly under circumstances manifesting an

extreme indifference to human life,” the intent requirement is satisfied. Id.

Additionally, evidence that the defendant punched the victim one time is


                                        -4-
J-S65045-18



sufficient to support an aggravated assault conviction or a prima facie case of

aggravated assault where the victim sustains serious bodily injury. See

Burton, 2 A.3d at 602-03; see also Commonwealth v. Patrick, 933 A.2d

1043, 1047 (Pa.Super. 2007) (en banc) (concluding “surprise attack” via a

single punch to victim’s temple, resulting in knocking victim to the ground,

unconscious, and bleeding from his head, was sufficient to establish prima

facie case of aggravated assault). In Burton, the defendant struck the victim

once in the head. On appeal, we concluded while Burton had only punched the

victim once, the severity of the injuries that the victim sustained from that

punch were sufficient to sustain the aggravated assault conviction.       Id. at

603. The evidence established that Burton’s punch resulted in the victim being

knocked unconscious, “his eyes were rolled back into his head, blood was

coming from his nose, his head was bloody, and he was involuntarily

twitching.” Id.

      While N.A.D. admits that “[the victim] suffered serious bodily injury,”

he contends that since the victim was only punched once, “the evidence was

insufficient to show [he] acted recklessly under circumstances manifesting

extreme indifference to the value of human life.” N.A.D.’s Br. at 12. No relief

is due as this claim is meritless.

      Viewing the facts in the most favorable light to the Commonwealth as

the verdict-winner, the evidence was sufficient to establish that N.A.D. acted

at least recklessly. N.A.D. had his fists clenched during the initial part of the

confrontation, and then waited until the victim was not facing him to punch

                                      -5-
J-S65045-18



him with such force that not only broke the victim’s jaw but also knocked him

unconscious for a period of time while he laid in a puddle of his own blood.

N.A.D.’s behavior preceding the attack and the extreme force of just one blow,

combined with what the trial court reasonably described as a “sneak attack,”

see Trial Court Opinion, filed May 24, 2018, at 9, sufficed to raise an inference

that he acted recklessly under circumstances manifesting extreme indifference

to the value of human life. See Burton, 2 A.3d at 604 (concluding actions

and statements of defendant before and after altercation were sufficient to

establish defendant’s intent); see also Patrick, 933 A.2d at 1047 (concluding

one punch from defendant combined with injuries that the victim sustained

from the punch “demonstrate[d] [Patrick] inflicted an assault on the victim

with reckless indifference under circumstances which virtually assured serious

bodily injury”). We therefore affirm the judgment of sentence.

      Judgment of sentence affirmed.

      Judge Stabile joins this opinion.

      Judge Shogan concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/05/2019




                                      -6-